Heretofore this court certified to the Supreme Court four questions. The certificate is set out in full in the opinion of the Supreme Court.29 S.W.2d 329.
Question No. 3, as follows: "Were the plaintiffs entitled to recover under the constitutional provision quoted above without regard to the issue of negligence as found by the jury?" was answered in the negative; that court holding it unnecessary to answer any of the other questions. From the discussion by Leddy, J., we conclude that the judgment of the trial court awarding the appellee Moore damages, is erroneous.
For the issues involved and the matters decided, we refer to the opinion of the Supreme Court Commission, and, in conformity with that opinion, we reverse the judgment of the trial court and here render judgment that the plaintiffs Moore et al. take nothing.
 *Page 197